DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 30, 2020 and January 14, 2020 have been entered.
 
Claim Rejections - 35 USC § 112 and Claim Objections
The rejections of the claims under 35 USC § 112 in the previous Office Action are withdrawn due to Applicant amendment. The objection to claim 6 is withdrawn due to Applicant amendment.

Claim Rejections - 35 USC § 103
The rejections of the claims under 35 USC § 103 in the previous Office Action are withdrawn due to Applicant amendment.

Reasons for Allowance
Claims 1 – 3 and 5 – 8 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach and does not suggest a sputtering method of forming an amorphous nitride film comprising the steps of [emphasis added]:
determining pulsed electric current application conditions based on a pre-measured duration of nitrogen radicals generated from nitrogen gas by application of pulsed voltage;
providing a target material in a chamber;
supplying a nitrogen gas into the chamber;
generating a plasma by pulsing a waveform of electric current from a DC power supply with the nitrogen gas present in the chamber;
applying the pulsed electric current to the target material to form the amorphous nitride film, 
wherein the pulsed electric current application conditions include a pulse frequency of the waveform of the pulsed electric current within a range of 10 kHz to 50 kHz inclusive, a ratio of a period in which a voltage is applied in one pulse period is-within a range of 0.1% to 30% inclusive, a period in which the pulse is not applied within a range of 15 microseconds to 45 microseconds inclusive, and a sputtering pressure is within a range of 0.1 Pa to 0.3 Pa inclusive.

Applicant’s arguments concerning the period in which the pulse is not applied is persuasive in view of the amendments to the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979.  The examiner can normally be reached on M-F 6:30-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717